Citation Nr: 1613439	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as headaches.  

2.  Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  

In May 2011, the Veteran testified before the undersigned at the RO.  A transcript of this hearing has been associated with the claims file.  

These issues were previously remanded by the Board in February 2012, February 2013, October 2014, and August 2015.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a right shoulder disability was previously perfected for appellate review, and was remanded by the Board in February 2012, February 2013, October 2014, and August 2015.  In a January 2016 rating decision, the Veteran was granted service connection for a right shoulder strain.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  





FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  A current headache disorder did not manifest during service, was not caused by any in-service disease or injury, and may not be presumed to have been incurred therein.  

3.  Symptoms of headaches (as an organic disease of the nervous system) were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

4.  A respiratory disorder did not manifest during service, was not caused by any in-service disease or injury, and may not be presumed to have been incurred therein.  

5.  Respiratory symptoms were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a January 2009 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded multiple VA medical examinations for the disabilities on appeal, most recently in January 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Veteran was afforded a hearing before the undersigned in May 2011.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the appeals based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran also has verified service in Vietnam.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  Therefore, assuming exposure to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

a. Residuals of a Head Injury

The Veteran seeks service connection for a headache disorder, claimed as a residual of an in-service head injury.  He asserts that he was involved in multiple motor vehicle accidents during service, striking his head on each occasion.  He contends that, as a result, he developed chronic headaches, according to his account.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current headache disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of headaches (as an organic disease of the nervous system) were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Service treatment records are negative for any treatment for or diagnosis of headaches.  In 1969, he was treated for a bruised back and left shoulder following a bus accident; however, no headaches or head injuries were reported at that time.  On examination for service separation in July 1971, the Veteran was without any reported neurological abnormalities, including headaches.  On a concurrent report of medical history, he denied any history of frequent or severe headaches.  Following service separation, the Veteran did not seek treatment for and was not diagnosed with a headache disability for many years.  According to an August 1989 periodic employment physical, the Veteran denied any history of headaches at that time.  Likewise, according to a June 2009 private examination report, the Veteran was without any history of headaches at that time.  This evidence indicates headaches or any other residuals of in-service head injuries have not been chronic or continuous since service separation.  

On VA examination in April 2015, a VA examiner stated he was unable to respond to the Board's prior remand request, and an etiological opinion was not provided.  

On VA examination in January 2016, the Veteran reported two episodes of loss of consciousness during service.  He also reported a loss of conscious after falling off a truck in 2009, post-service.  He denied any memory difficulties following those episodes; a history of headaches was reported, however.  On objective evaluation, he was alert, fully-oriented, and without neurobehavioral defects.  After examining the Veteran and reviewing the claims file, the examiner, a VA physician, opined that while the Veteran may have experienced concussions during service, it was at least as likely as not that he was without any current residuals of the in-service concussions, which appeared to have subsequently resolved.  

The remainder of the competent evidence of record is also against a relationship between a chronic headache disability and any disease, injury, or event of service.  As indicated, the Veteran did not report any headaches or related symptoms during service and no neurological abnormalities were noted at service separation, nor were any reported by the Veteran, and symptoms of headaches were not continuous since service separation.  Even assuming the Veteran was involved in two motor vehicle accidents during service, as alleged, any head injury incurred at those times did not involve chronic symptoms, as service treatment records do not reflect any in-service treatment for a head injury, and no residuals were noted on physical examination at service separation.  

A January 2016 VA examiner reviewed the claims file, examined the Veteran, and found no current residuals of any in-service head injuries.  For these reasons, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's current headache disability had its onset in service, or within a year of service separation.  Likewise, the preponderance of the evidence is against a finding that a current headache disability began during service.  In addition to there being no nexus to service by continuous symptoms, the weight of the evidence of record is also against such a direct nexus to service in this case.  

The Veteran's recent assertions of headaches in service, or within a year thereafter, or as being continuous since service are outweighed by other, more contemporaneous statements by the Veteran himself denying in-service symptoms of frequent or severe headache as well as an absence of reports or treatment for headaches for decades after service.  While the Veteran is competent to report experiencing headaches, his description of headaches during service and shortly after separation is contradicted by other evidence of record, including his own statements as reported by private examiners, and is not credible.  

The competent evidence of record also does not indicate an etiological relationship between herbicide exposure and the subsequent development of headaches, and the Veteran has offered no evidence, other than his lay testimony, in that regard.  The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of headaches that he experiences at any time, he has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether headaches were caused by service, to include exposure to herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions require specialized training for a determination as to diagnosis and causation, and such questions are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Lay testimony on the question of the etiology of the current headaches and any connection to service is not competent in the present case, because the Veteran is not competent to state that headaches are related to presumptive herbicide exposure in service.  Id.  An opinion of etiology would require knowledge of the complexities of the neurological system and chemical interactions, knowledge the Veteran is not shown to possess.  Veteran's statements attributing current headaches to service, to include herbicide exposure, are further outweighed by the lay and medical evidence of record showing no headache symptoms, diagnosis, or treatment at, and immediately after, service separation, and no etiological relationship of the headaches to in-service exposure to herbicides.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches, including as a presumptive disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder.  He asserts he has hospitalized and treated for a respiratory disease in service, and has experienced symptoms thereof since service separation.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current respiratory disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of a respiratory disorder were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Service treatment records confirm that the Veteran was treated for respiratory symptoms in November 1968.  An upper respiratory infection was initially suspected, later confirmed to be pneumonia, as verified by a November 1968 in-service chest X-ray which was positive for pneumonia.  He was hospitalized and treated, and was noted to make a full recovery.  On examination for service separation in July 1971, he was without any respiratory or pulmonary abnormalities, and on a concurrent report of medical history, he denied any shortness of breath, pain or pressure of the chest, or any related respiratory symptomatology.  Thus, while the Veteran was diagnosed with pneumonia in service, the Board must presume this disease was acute and transitory, as he was not found to have any residuals of this disease at service separation.  

The Board next finds that a chronic respiratory or pulmonary disability did not manifest to a compensable degree within a year of service separation.  Post-service, the Veteran did not seek treatment for and was not diagnosed with a respiratory disability for many years following service.  According to a November 1980 periodic employment physical, the Veteran denied any history of respiratory symptoms at that time.  Pulmonary function tests performed in November 1980 and August 1989 were also within normal limits, as were November 1980 and August 1989 chest X-rays.  A February 2005 chest X-ray was also within normal limits.  The Veteran was treated by a private physician for bronchitis in 1995 and sinusitis in 2000.  Neither disorder was noted to be chronic.  According to a June 2009 private examination report, the Veteran was without any history of respiratory symptoms.  Thus, the first post-service diagnosis of a respiratory disability was not rendered until 1995, until more than 20 years after service separation.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the preponderance of the evidence is against a finding of a nexus between any disease, injury, or other incident of service, and a current respiratory or pulmonary disorder.  A VA examination was afforded the Veteran in March 2012.  The VA examiner noted the Veteran was diagnosed with pneumonia in service.  Also noted was the fact the Veteran owned a tavern post-service, and his wife is a heavy smoker.  More recently, he has experienced a lack of stamina and shortness of breath, by his report.  He also stated he gets a cold every year.  On physical examination, he was without any current respiratory symptoms.  His lungs were clear and the examiner's conclusion was of a normal pulmonary examination.  The examiner found no current residuals of the in-service episode of pneumonia.  

Based on this competent medical evidence, and in light of the lack of contrary evidence of record, the Board must conclude that the Veteran does not have a current diagnosis of a pulmonary or respiratory disability.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

Even assuming a current respiratory disability has been established, no such disability was not incurred in service, did not manifest to a compensable degree within a year of service separation, and was not either caused or aggravated by a service-connected disability.  As noted above, the Veteran's service in Vietnam, and subsequent exposure to herbicides is acknowledged by VA; however, only respiratory cancers such cancer of the lungs, bronchii, larynx, or trachea are conditions which are presumed to be linked to herbicide exposure.  Competent evidence of diagnoses of these disorders have not been presented in the present case.  

Furthermore, while the Veteran has asserted that his pulmonary or respiratory disability was caused by exposure to herbicides, he has not supplied any competent evidence that supports this assertion and the record likewise does not contain a medical opinion evidencing such a connection.  In fact, the competent medical evidence of record suggests against such a nexus.  Thus, service connection for a pulmonary or respiratory disability must be denied.  

The Veteran has himself asserted that his current pulmonary or respiratory disorder had its onset in service, or within a year thereafter, or is due to or results from a service-connected disability.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions, however, require specialized training for a determination as to diagnosis and causation, and such questions are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of a respiratory or pulmonary is not competent in the present case, because the Veteran is not competent to state that this disability had its onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the pulmonary system and the various causes of pulmonary or respiratory disease, knowledge that the Veteran is not shown to possess.  While the Veteran is competent to report such observable symptomatology as shortness of breath, diagnoses such as chronic obstructive pulmonary disease or respiratory cancers are based on pulmonary function tests, X-rays, and other objective clinical findings, and are not conducive solely to lay observation.  The Veteran has also not alleged that he was told of such a diagnosis or nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a respiratory or pulmonary disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for residuals of a head injury, claimed as headaches, is denied.  

Entitlement to service connection for a respiratory or pulmonary disorder is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


